Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  142759(87)(89)(91)                                                SC: 142759
                                                                    COA: 299471
  In re C.I. MORRIS, Minor.                                         Wayne CC Fam Div: 08-483987
  ________________________________


         On order of the Chief Justice, the motion by the Little Traverse Bay Bands of Odawa
  Indians for leave to file a brief amicus curiae is considered and it is granted. Motions by the
  Little Traverse Bay Bands of Odawa Indians and the American Indian Law Section of the
  State Bar of Michigan for leave to participate in oral argument are considered and they are
  denied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk